Title: Ralph Izard to the American Commissioners, 25 August 1778: résumé
From: Izard, Ralph
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Paris, August 25, 1778: I lately received a letter from Florence recommending we attempt to involve the French court as security in any attempt to procure a loan in Genoa. Should I apply to the count de Vergennes on the subject or do you believe the application should first be made by you?

Captain Woodford who intends to command a vessel from Leghorn fears meeting cruisers from the coast of Africa. By Article 8 of the Treaty of Commerce the King of France engages to use his good offices with the Barbary States to protect our inhabitants, ships and effects from such attacks. Please inform me whether the French court has taken any steps in the matter.>
